DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group II, claims 11-20, in the reply filed on 5/4/2022 is acknowledged.  Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Priority
3.	The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/901,734, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Claim 11 recites, “ a fluid discharge terminal coupled to the manifold pipe and configured to discharge fluid flowing from the manifold pipe to the battery module.”   The term does not appear in the provisional; however, it appears that the provisional application supports and enables a sprinkler nozzle or sprinkler head that may be thermally activated (Appendix A, page 2), which would intrinsically include a fluid discharge terminal as claimed.  See also the P24 of the non-provisional (PGPUB) which describes “a sprinkler head or other fluid discharge terminal (e.g., nozzle).”    It is noted that while page 5 of Appendix A, section 8 recites “means of spraying, dousing, deluging, flooding, sprinkling, cascading or other water flow through, around, below or into the battery module,” a “means” recitation (invoking 35 U.S.C. 112(f)/sixth paragraph,  is required to explicitly define the structure encompassed by the “means” recitation (MPEP 2181, Section II-A), wherein Appendix A does not include any such structure outside of “a sprinkler head/nozzle.”  A “fluid discharge terminal” is thus considered supported by the intrinsic structure present in a sprinkler head/nozzle disclosed in the provisional.  These comments are made for clarity of the record.
Claim 15 recites the following:
“The energy storage apparatus of claim 14, further comprising a second fluid discharge terminal coupled to the branch pipe, wherein the second fluid discharge terminal is configured to discharge fluid to or within the battery module.”  

Claim 20 recites the following:
“The energy storage apparatus of claim 11, further comprising a sensor configured to detect fluid flow in the manifold pipe.”

These features are not supported by the provisional, and are thus accorded the non-provisional date of 9/16/2020 (which does support the features claimed).  If Applicant contends otherwise, an analysis and support for the features should be specifically pointed out in the subsequent reply to this Office Action; an argument that the provisional supports the features without an accompanying explanation will not be held persuasive.  Furthermore, any arguments against the findings above should be made in the subsequent reply to this Office Action such that the Examiner may proceed with searching the claims with the correct filing date for compact prosecution purposes.
Claims 17 and 18 do not appear enabled by either disclosure (see subsequent rejection of 35 U.S.C. 112(a)/first paragraph).  
Accordingly, claims 11-14, 16, and 19 are accorded the effective filing date of the provisional application (9/17/2019), and claims 15 and 20 are accorded the effective filing date of the non-provisional application (9/16/2020).
Any future amendments made to the claim set should specifically point out support and which application is being relied upon for the amendment to avoid either a Notice of Non-Compliance or rejection under 35 U.S.C. 112(a)/first paragraph depending on the amendments made (see MPEP 2163, section 3(b); MPEP § 714.02; MPEP § 2163.06; MPEP § 2163.04):  
With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) 

"Applicant should ... specifically point out the support for any amendments made to the disclosure."

MPEP § 2163.04 with respect to a rejection under 35 U.S.C. 112(a)/first paragraph provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported.")

Drawings
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claim 17, and thus dependent claim 18, are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the structure utilized to achieve the function presented in claim 17, which is/are critical or essential to the practice of the invention but not included in the claim(s) or specification. See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
	Claim 17 recites the following:
The energy storage apparatus of claim 11, wherein the fluid discharge terminal is configured to activate at a threshold temperature range to discharge fluid.    

Claim 18 is an extension of the language and recites:
The energy storage apparatus of claim 17, wherein the threshold temperature range of the fluid discharge terminal is configured based on at least one of a battery chemistry and thermal properties associated with the battery module.  

The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the full scope of the invention claimed. Specifically, the disclosure does not reasonably provide enablement for the functional feature/results claimed italicized above. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with the full scope of these claims. 
	MPEP 2164.08(a) notes the following:  
A single means claim, i.e., where a means recitation does not appear in combination with another recited element of means, is subject to an enablement rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714-715, 218 USPQ 195, 197 (Fed. Cir. 1983) (A single means claim which covered every conceivable means for achieving the stated purpose was held nonenabling for the scope of the claim because the specification disclosed at most only those means known to the inventor.). When claims depend on a recited property, a fact situation comparable to Hyatt is possible, where the claim covers every conceivable structure (means) for achieving the stated property (result) while the specification discloses at most only those known to the inventor (emphasis mine). 

While not means-plus-function limitations, the claims depend on a recited property/result and thus a fact situation comparable to Hyatt is present given the claim covers every conceivable structural configuration for achieving the stated property while the specification discloses zero structure associated with the property/result achieved.  MPEP 2164.08 notes that a rejection of a claim under 35 U.S.C. 112 as broader than the enabling disclosure is a 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, enablement rejection.  The claims as stated are essentially all-encompassing claims similar to Amgen v. Chugai Pharm. Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991), cert. denied, 502 U.S. 856 (1991).  In Amgen, the patent claims were directed to a purified DNA sequence encoding polypeptide analogs of the protein erythropoietin (EPO). The court stated that:
Amgen has not enabled preparation of DNA sequences sufficient to support its all-encompassing claims. . . . [D]espite extensive statements in the specification concerning all the analogs of the EPO gene that can be made, there is little enabling disclosure of particular analogs and how to make them.  Details for preparing only a few EPO analog genes are disclosed. . . . This disclosure might well justify a generic claim encompassing these and similar analogs, but it represents inadequate support for Amgen’s desire to claim all EPO gene analogs. There may be many other genetic sequences that code for EPO-type products. Amgen has told how to make and use only a few of them and is therefore not entitled to claim all of them.

Similar to the instant scenario, the instant disclosure does not provide adequate enablement for the claiming of any and all fluid discharge terminals configured to achieve the function recited (having taught zero structure or configurations that achieve the function), and is thus not entitled to claim all of them.   
See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993) (The evidence did not show that a skilled artisan would have been able to carry out the steps required to practice the full scope of claims which encompass "any and all live, non-pathogenic vaccines, and processes for making such vaccines, which elicit immunoprotective activity in any animal toward any RNA virus." (original emphasis)); and In re Goodman, 11 F.3d 1046, 1052, 29 USPQ2d 2010, 2015 (Fed. Cir. 1993) (The specification did not enable the broad scope of the claims for producing mammalian peptides in plant cells because the specification contained only an example of producing gamma-interferon in a dicot species, and there was evidence that extensive experimentation would have been required for encoding mammalian peptide into a monocot plant at the time of filing).

Likewise to the instant scenario, the evidence of record does not show that a skilled artisan can practice the full scope of the claims which encompass any and all fluid discharge terminals configured to achieve the result claimed and having any and all structures given no structure is set forth in the claim or the specification.
See also In re Vaeck, 947 F.2d 488, 495, 20 USPQ2d 1438, 1444 (Fed. Cir. 1991) (Given the…. lack of a reasonable correlation between the narrow disclosure in the specification and the broad scope of protection sought in the claims, a rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph for lack of enablement was appropriate.).  The Federal Circuit has repeatedly held that "the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’”. In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).  With respect to the breadth of a claim, the relevant concern is whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate with the scope of protection sought by the claims. AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003);In re Moore, 439 F.2d 1232, 1236, 169 USPQ 236, 239 (CCPA 1971). See also Plant Genetic Sys., N.V. v. DeKalb Genetics Corp., 315 F.3d 1335, 1339, 65 USPQ2d 1452, 1455 (Fed. Cir. 2003).
Appropriate correction is required.  If Applicant contends that the feature is well-known to those skilled in the art and already available to the public (see MPEP 2164.05(a) - the specification need not disclose what is well-known to those skilled in the art and preferably omits that which is well-known to those skilled and already available to the public - In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991); Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1384, 231 USPQ 81, 94 (Fed. Cir. 1986), cert. denied, 480 U.S. 947 (1987); and Lindemann Maschinenfabrik GMBH v. American Hoist & Derrick Co., 730 F.2d 1452, 1463, 221 USPQ 481, 489 (Fed. Cir. 1984)), then cited publication(s) commensurate with the full scope of the claimed subject matter that qualify as prior art should be provided as objective evidence thereof (see MPEP 2164.05(a)):
The state of the art existing at the filing date of the application is used to determine whether a particular disclosure is enabling as of the filing date. Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1325-26 (Fed. Cir. 2004) (Stating that "a patent document cannot enable technology that arises after the date of application."). Information published for the first time after the filing date generally cannot be used to show what was known at the time of filing. In re Gunn, 537 F.2d 1123, 1128, 190 USPQ 402,405-06 (CCPA 1976); In re Budnick, 537 F.2d 535, 538, 190 USPQ 422, 424 (CCPA 1976) (In general, if an applicant seeks to use a patent to prove the state of the art for the purpose of the enablement requirement, the patent must have an issue date earlier than the effective filing date of the application.). 

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 11-12, 14-15, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xian (CN 110101993) (machine translation provided; published 09 Aug 2019).
Regarding claim 11, Xian teaches an energy storage apparatus (Figs. 1-5; entire disclosure relied upon), comprising: 
an energy storage cabinet 31 (“a housing”) configured to mount one or more battery boxes 32 (“battery modules”) in an interior of the energy storage cabinet 31 (“housing”)  (Figs. 3A-5); 
a battery box 32 (“battery module”) mounted in the interior of the energy storage cabinet 31 (“housing”) (Figs. 3A-5); 
an internal fire extinguishing agent pipeline 33 (“manifold pipe”) extending into the interior of the energy storage cabinet 31 (“housing”) (Figs. 1-5); and 
a fluid discharge terminal (nozzle 34 – Figs. 3A-5) coupled to the internal fire extinguishing agent pipeline 33 (“manifold pipe”) and configured to discharge fluid flowing from the internal fire extinguishing agent pipeline 33 (“manifold pipe”) to the battery box 32 (“battery module) (entire disclosure; overall system shown in Figs. 1 & 2 with details of internal configurations of energy storage cabinet 31 (“housing”) shown in Figs. 3A-5).  
It is noted that control valve 36 of Xian also reads on “fluid discharge terminal” as claimed as it is coupled to the internal fire extinguishing agent pipeline 33 (“manifold pipe”) and configured to discharge fluid flowing from the internal fire extinguishing agent pipeline 33 (“manifold pipe”) to the battery box 32 (“battery module) (entire disclosure). This will be referred to as the “second interpretation” and will be identified if relied upon in dependent claims so unless otherwise noted, port 42 is relied upon for the claimed fluid discharge terminal).
For convenience, Figures 1-5 of Xian are reproduced below in order:

    PNG
    media_image1.png
    230
    663
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    275
    576
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    401
    460
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    339
    405
    media_image4.png
    Greyscale


Regarding claim 12, Xian teaches wherein the internal fire extinguishing agent pipeline 33 (“manifold pipe”) is configured to couple to a fluid source (liquefied gas of low pressure CO2 or liquid nitrogen- described at pages 2-3 of the translation) at first end [end shown in Figs. 3A-5 that connect to over-arching system shown in Figs. 1-2) and to receive fluid from the fluid source via the first end.  Drawings and pictures can anticipate claims if they clearly show the structure which is claimed.  In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972).  When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification (see MPEP § 2125).
Regarding claim 14, Xian teaches the energy storage apparatus of claim 11, further comprising a branch pipe (multiple interpretations, at least:  Fig. 3B, the unlabeled, parallel pipe below 33; Fig. 4, the unlabeled, parallel pipe below 33; Fig. 4: the perpendicular pipe with nozzle 34 at the end as illustrated; Fig. 5: the perpendicular pipes extending from 33; Fig. 5:  one of the pipes with nozzle 34 on it, the pipe running parallel to 33) that is coupled to the internal fire extinguishing agent pipeline 33 (“manifold pipe”), wherein the fluid discharge terminal (nozzle 34) is coupled to the internal fire extinguishing agent pipeline 33 (“manifold pipe”) via the branch pipe (any interpretation).  Drawings and pictures can anticipate claims if they clearly show the structure which is claimed.  In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972).  When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification (see MPEP § 2125).
Regarding claim 15, Xian teaches the energy storage apparatus of claim 14, further comprising a second fluid discharge terminal (second nozzle 34, embodiment shown in Fig. 3B) coupled to the branch pipe (Fig. 3, the unlabeled, parallel pipe below 33), wherein the second fluid discharge terminal (second nozzle 34) is configured to discharge fluid to the battery module 32.  For clarity of the Examiner’s position, Fig. 3B is annotated below:

    PNG
    media_image5.png
    457
    624
    media_image5.png
    Greyscale
 

Regarding claim 19, Xian teaches the energy storage apparatus of claim 11, further comprising: 
a second battery box 32 (“battery module”) mounted in the interior of the energy storage cabinet 31 (“housing”) (Figs. 3A-5); and 
a second fluid discharge terminal (second nozzle 34) coupled to the internal fire extinguishing agent pipeline 33 (“manifold pipe”) and configured to discharge fluid flowing from the manifold pipe to the second battery module (Figs. 3B-5).

9.	Claim 16 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Xian (CN 110101993) (machine translation provided; published 09 Aug 2019) as applied to at least claims 11 and 14 above, as evidenced by the Google-define definition of “integrated” (copy provided, definition accessed 5.17.22).
Regarding claim 16, Xian teaches wherein the branch pipe (see Fig. 5 interpretation of branch pipe being one of the pipes with nozzle 34 and control valve thereon) is integrated with the battery module in that Xian teaches in Fig. 5, “..each battery box (“battery module”) are furnished with control valve 36 and the nozzle 34” with the branch pipe directly connected thereto as shown in Fig. 5 such that the branch pipe is considered integrated with the battery box 32 (“battery module”) as claimed given “integrated” is defined as “with various parts or aspects linked or coordinated” (see Google-define definition, copy provided).

10.	Claims 11-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newman (US 2018/0048037).
Regarding claim 11, Newman teaches an energy storage apparatus, comprising: 
a housing 20 configured to mount a battery module in an interior of the housing 20 (P16; Fig. 2); 
a battery module 18 mounted in the interior of the housing 20 (P16; Fig. 2); 
a fluid channel 40 (“manifold pipe”) extending into the interior of the housing 20 (Figs. 2-3); and 
a port 42 (“fluid discharge terminal”) coupled to the fluid channel 40 (“manifold pipe”) and configured to discharge fluid flowing from the fluid channel 40 (“manifold pipe”) to the battery module 18 (Figs. 2-3; P14-38).  
It is noted that valve 44 of Newman also reads on “fluid discharge terminal” as claimed which is coupled to the fluid channel 40 (“manifold pipe”) and configured to discharge fluid flowing from the fluid channel 40 (“manifold pipe”) to the battery module 18 (P30).  This will be referred to as the “second interpretation” and will be identified if relied upon in dependent claims so unless otherwise noted, port 42 is relied upon for the claimed fluid discharge terminal).
Regarding claim 12, Newman teaches wherein the fluid channel 40 (“manifold pipe”) is configured to couple to a coolant source 36 (“fluid source”) (P27) via a first end (Fig. 3; P27) and to receive fluid from the fluid source via the first end (Fig. 3; P27).  
Regarding claim 13, Newman teaches wherein the port 42 (“fluid discharge terminal”) is configured to discharge fluid within the battery module 18 (P27).  The same is true of the second interpretation (P30).
Regarding claim 14, Newman teaches the energy storage apparatus of claim 11, relying upon the second interpretation (valve 44 is the claimed fluid discharge terminal) further comprising a port 42 (“branch pipe”) that is coupled to the fluid channel 40 (“manifold pipe”), wherein the valve 44 (“fluid discharge terminal”) is coupled to the fluid channel 40 (“manifold pipe”) via the port 42 (“branch pipe”).
Regarding claim 16, Newman teaches wherein the port 42 (“branch pipe”) is integrated with the battery module 18 (Fig. 3).

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	Claim 13 is rejected under 35 U.S.C. 103 as obvious over Xian (CN 110101993) (machine translation provided; published 09 Aug 2019) as applied to at least claim 11 above, and further in view of Newman (US 2018/0048037).
Regarding claim 13, Xian teaches an embodiment in described as the “battery box combined distribution type fire extinguishing mode” (Fig. 5) with each battery box furnished with control valve 36 and nozzle 34, wherein it is not clear from the machine translation whether this mode/configuration is configured such that the fluid discharge terminal (nozzle 34) is configured to discharge fluid within the battery box 32 (“battery module”) or just on the outside thereof.  
In the same field of endeavor, Newman teaches a system for a battery pack system (“an energy storage apparatus”) for addressing thermal runaway comprising a housing 20 configured to mount a battery module in an interior of the housing 20 (P16; Fig. 2); a battery module 18 mounted in the interior of the housing 20 (P16; Fig. 2); a fluid channel 40 (“manifold pipe”) extending into the interior of the housing 20 (Figs. 2-3); and a port 42 (or valve 44) (“fluid discharge terminal”) coupled to the fluid channel 40 (“manifold pipe”) and configured to discharge fluid flowing from the fluid channel 40 (“manifold pipe”) to the battery module 18 (Figs. 2-3; P14-38), wherein Newman further teaches that the port 42/ valve 44 (“fluid discharge terminal”) is configured to discharge fluid within the battery module 18 (Fig. 3; P26-32) in order to selectively direct coolant fluid to a desired location within the overall system to prevent thermal runaway (P26-32). 
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to apply the known technique and configuration of Newman to that of Xian such that the fluid discharge terminal (nozzle 34) is configured to discharge fluid within the battery box 32 (“battery module”) of Xian in order to provide the advantageous and predictable results of selectively directly coolant fluid to a desired location within the overall system to prevent thermal runaway as taught by Newman (P26-32).

13.	Claims 17 and 18 are rejected under 35 U.S.C. 103 as obvious over Xian (CN 110101993) (machine translation provided; published 09 Aug 2019) as applied to at least claim 11 above, and further in view of Ling (US 2017/0043194).
Regarding claim 17, Xian fails to teach teaches wherein the control valve 36 (“fluid discharge terminal” – second interpretation as detailed above) is configured to activate at a threshold temperature range to discharge fluid.  
In the same field of endeavor, Ling teaches analogous art of an integrated thermal event suppression system in which an energy storage apparatus comprises a battery pack housing 5 with a module (cell(s) 302) mounted therein, a manifold pipe 108 extending into the interior of the housing 5, a valve 112 (“fluid discharge terminal”) coupled to the manifold pipe 108 and configured to discharge fluid flowing from the manifold pipe 108 to the battery module (cell(s) 302)(Figs. 1-5; P19-60)  [i.e., Ling teaches all of the structure set forth in independent claim 11], wherein Ling teaches that the valve 112 (“fluid discharge terminal”) is configured to activate [via at least thermal event detector 110/metallic filament 111; Fig. 3 embodiment further includes sensor 114 and control unit 116 for this purpose] at a temperature over a specific threshold (“a threshold temperature range” as claimed, the range encompassing the threshold temperature and above) (P23, 32) to discharge fire extinguishing media 104 (P22-23, 28-33; entire disclosure).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to configure the control valve 36 (“fluid discharge terminal”) of Xian to activate at a threshold temperature range to discharge fluid as claimed given the technique and construct are known in the art as taught by Ling, Ling teaching that the configuration allows for the fire extinguishing media 104 to be sprayed into the housing of the battery pack 5 (“energy storage apparatus”) (P23) in order to provide a more efficient containment and cessation of fires within high voltage battery compartment (P7).  
Regarding claim 18, Xian as modified by Ling teaches wherein the threshold temperature range of the valve 112 (“fluid discharge terminal”) (in conjunction with thermal event detector 110 and/or metallic filament 11 and/or thermal sensor 114) is configured based on at least the thermal properties associated with the battery module (see P23, 32 of Ling).  It is noted that the claim does not add any further implicit or explicit structure to the apparatus claim.

14.	Claim 20 is rejected under 35 U.S.C. 103 as obvious over Xian (CN 110101993) (machine translation provided; published 09 Aug 2019) as applied to at least claim 11 above, and further in view of Robert et al. (US 2017/0303445).
Regarding claim 20, Xian fails to disclose the energy storage apparatus further comprising a sensor configured to detect fluid flow in the internal fire extinguishing agent pipeline 33 (“manifold pipe”) as claimed.  In the same field of endeavor, Robert teache analogous art of a battery pack 24 (“energy storage apparatus”) that manages temperature of the battery 24 (P24-26) and includes a liquid thermal management system (P29) including a coolant channel 422 that has a sensor 444 disposed within the coolant channel 422 to monitor a flow rate of coolant flowing therethrough.  The flow rate sensor 44 is in communication with a controller that allows the flow rate of coolant to be adjusted based on the flow rate sensor 444 information (and temperature sensor information) (P50).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide the energy storage apparatus of Xian such that it further comprises a flow sensor (“ a sensor configured to detect fluid flow”) in the internal fire extinguishing agent pipeline 33 (“manifold pipe”) given the construct and technique are known as taught by Robert as detailed above, the configuration providing the advantageous and predictable results of providing information to a controller regarding the flow rate of the liquid within the channel such that actions may be taken as necessary by a controller (P50).

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Park et al. (WO 2019/139293) (copy provided), Fig. 4 particularly pertinent):

    PNG
    media_image6.png
    480
    584
    media_image6.png
    Greyscale

	Hong et al. (US 2017/0256831); 	
Hinterberger et al. (WO 2018/233955 (copy provided); and
Oehl et al. (WO 2014/023485) (copy provided).

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867. The examiner can normally be reached Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMANDA J BARROW/Primary Examiner, Art Unit 1729